DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 10 March 2021 is acknowledged. 

Allowable Subject Matter
Claims 1-3, 7, 9-13, 16, 17, 20-25, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 22, having been amended to include the limitations of the parent claim, is allowable for the same reasons set forth in the previous office action. 
As to claim 1, from which all other claims depend, there is insufficient guidance in the prior art to arrive at the specific heterophasic polypropylene copolymer, elastomer, and peroxide having the recited characteristics in the recited amounts. Neither the prior cited Malm (US 7,279,526) or Kastner (WO 2016/005301 A1) references have any suggestion of the use of peroxides in the compositions. Haerkoenen (US 6,930,149) teaches examples using a peroxide, but does not teach the recited amount, and the recited amount would not be obvious, especially where the examples of Haerkoenen teach elastomers having different characteristics than those recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764